DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2021 was filed after the mailing date of the patent application on 19 April 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 19 April 2021, are acceptable for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 20050197753 A1; hereinafter referred to as “Miura”).
Regarding Claim 22, Miura discloses a system, comprising: 
a sensor bus (¶31-33 & Fig. 1, Miura discloses a serial bus L); 
an electronic control unit (ECU) couplable to the sensor bus (¶31-33 & Fig. 1, Miura discloses an electronic control unit (ECU) coupled to the serial bus L) configured to generate a synchronization signal (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses generating, by an Electronic Control Unit (ECU), a transmission command.  Examiner correlates a transmission command to "a synchronization signal"), wherein the ECU is configured to output the synchronization signal to the sensor bus (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses sending, by the ECU, a transmission command to the sensor bus),
wherein at least one sensor of the one or more sensors is configured to acquire respective sensor data (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses that each sensor of a plurality of sensors sensing sensor data to generate digital data in response to the transmission command) to output a respective digital representation of the respective sensor data in a respective frame to the sensor bus (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses sending, by the at least one sensor to an Electronic Control Unit (ECU), a digital data, in the form of data blocks, on the sensor bus in response to the transmission command), wherein the respective sensor data represented by the respective digital representation has a predetermined latency relative to the synchronization signal (¶53 & Fig. 6, Miura discloses each sensor has a delay time, respective to the transmission command, used to transmit digital data, or data block, to the ECU).
Regarding Claim 23, Miura discloses the system of claim 22.
Miura further discloses the one or more sensors are a plurality of sensors (¶31, Miura discloses a plurality of sensors), wherein each of the plurality of sensors is configured to acquire respective sensor data (¶53-54 & ¶57-58 & Fig. 6 (S2 or S7), Miura discloses that each sensor of a plurality of sensors sampling/acquiring/obtaining sensor measurements to generate digital data within a data block in response to the transmission command) and to output a respective digital representation of the respective sensor data in a respective frame to the sensor bus (¶53-54 & ¶57-58 & & Fig. 6 (S1->S2 OR S6->S7), Miura discloses that each sensor acquires sensor data for transmission, as a data block comprising a plurality of bits, to the bus).
Regarding Claim 24, Miura discloses the system of claim 23.
Miura further discloses the plurality of sensors are configured to sequentially output the respective digital representations to the sensor bus (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that each data block is transmitted at a different time).
Regarding Claim 25, Miura discloses the system of claim 23.
Miura further discloses each of the plurality of sensors are configured to output the respective digital representations in a predetermined order (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that the data blocks are transmitted in a particular order.  Fig. 6 (S2), Miura discloses that the order of transmission is Sensor Module 1, Sensor Module 2, Sensor Module 3, Sensor Module 4, and Sensor Module 5.  Fig. 6 (S7), Miura discloses a different order of transmission where the order is Sensor Module 1, Sensor Module 2, Sensor Module 3, and Sensor Module 4).
Regarding Claim 26, Miura discloses the system of claim 23.
Miura further discloses the synchronization signal initiates output of each respective digital representation from the plurality of sensors (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses that the transmission command causes each sensor module to output a data block).
Regarding Claim 27, Miura discloses the system of claim 23.
Miura further discloses each respective digital representation has a pre- defined latency relative to the synchronization signal (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that each data block is transmitted at a different time).
Regarding Claim 28, Miura discloses a sensor, comprising: 
one or more components to: 
acquire sensor data (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses that each sensor of a plurality of sensors sensing/obtaining/acquiring sensor data to generate digital data in response to the transmission command); 
receive a synchronization signal (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses receiving, by the plurality of sensors from the ECU via the sensor bus, a transmission command); and 
output a digital representation of the sensor data in a respective frame (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses sending, by the at least one sensor to an Electronic Control Unit (ECU), a digital data on the sensor bus in response to the transmission command), wherein the sensor data represented by the digital representation has a predetermined latency relative to the synchronization signal (¶53 & Fig. 6, Miura discloses each sensor has a delay time, respective to the transmission command, used to transmit digital data, or data block, to the ECU).
Regarding Claim 29, Miura discloses the sensor of claim 28.
Miura further discloses the synchronization signal initiates output of the digital representation (¶53-54 & ¶57-58 & Fig. 6 (S2 or S7), Miura discloses that the transmission command initiates each sensor of a plurality of sensors to sample/acquire/obtain sensor measurements to generate digital data within a data block).
Regarding Claim 30, Miura discloses the sensor of claim 28.
Miura further discloses the digital representation is output in sequence with digital representations of sensor data from other sensors (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that the data blocks are transmitted in a particular order.  Fig. 6 (S2), Miura discloses that the order of transmission is Sensor Module 1, Sensor Module 2, Sensor Module 3, Sensor Module 4, and Sensor Module 5.  Fig. 6 (S7), Miura discloses a different order of transmission where the order is Sensor Module 1, Sensor Module 2, Sensor Module 3, and Sensor Module 4).
Regarding Claim 31, Miura discloses an electronic control unit (ECU), comprising: 
one or more components to: 
generate a synchronization signal (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses generating, by an Electronic Control Unit (ECU), a transmission command.  Examiner correlates a transmission command to "a synchronization signal"); 
output the synchronization signal to one or more sensors via a sensor bus (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses sending, by the ECU, a transmission command to the plurality of sensors via the bus); and 
receive at least one respective digital representation of respective sensor data in a respective frame from the one or more sensors via the sensor bus (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses receiving, by an Electronic Control Unit (ECU) to a plurality of sensor modules, digital data, or data blocks, on the sensor bus in response to the transmission command), wherein the respective sensor data represented by the digital representation has a predetermined latency relative to the synchronization signal (¶53 & Fig. 6, Miura discloses each sensor has a delay time, respective to the transmission command, used to transmit digital data, or data block, to the ECU).
Regarding Claim 32, Miura discloses the ECU of claim 31.
Miura further discloses the one or more sensors are a plurality of sensors (¶31, Miura discloses a plurality of sensors), and wherein the one or more components, when receiving the at least one respective digital representation, are to: 
receive a respective digital representation in a respective frame from each of the plurality of sensors (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses receiving, by the ECU from at least one sensor of the plurality of sensors, a digital data, in the form of a data block, on the sensor bus in response to the transmission command.  Fig. 3 & Fig. 4, Miura discloses that a data block is comprised by a plurality of data fields.  Examiner correlates each data field to “a respective frame from each of the plurality of sensors”).
Regarding Claim 33, Miura discloses the ECU of claim 32.
Miura further discloses the respective digital representations are received sequentially from the plurality of sensors (¶53 & Fig. 6 (S2 or S7), Miura discloses that the data transmission from each sensor is transmitted with a respective delay time relative to the transmission command where each delay is different).
Regarding Claim 34, Miura discloses the ECU of claim 32.
Miura further discloses the respective digital representations are received in a predetermined order (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that the data transmissions are transmitted in a particular order.  Fig. 6 (S2), Miura discloses that the order of transmission is Sensor Module 1, Sensor Module 2, Sensor Module 3, Sensor Module 4, and Sensor Module 5.  Fig. 6 (S7), Miura discloses a different order of transmission where the order is Sensor Module 1, Sensor Module 2, Sensor Module 3, and Sensor Module 4).
Regarding Claim 35, Miura discloses the ECU of claim 32.
Miura further discloses the synchronization signal initiates output of each respective digital representation from the plurality of sensors (¶53-54 & ¶57-58 & Fig. 6 (S2 or S7), Miura discloses that the transmission command initiates each sensor of a plurality of sensors to sample/acquire/obtain sensor measurements to generate digital data within a data block).
Regarding Claim 36, Miura discloses the ECU of claim 32.
Miura further discloses each respective digital representation has a pre-defined latency relative to the synchronization signal (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that each data block is transmitted at a different time).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18 of U.S. Patent No. 10079650. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 22, Miura discloses a system, comprising: 
a sensor bus (Claim 18 of the ‘650 Patent discloses means for communication); 
an electronic control unit (ECU) couplable to the sensor bus configured to generate a synchronization signal (Claim 18 of the ‘650 Patent discloses means for controlling coupleable to the means for communication and configured to generate a synchronization signal), wherein the ECU is configured to output the synchronization signal to the sensor bus (Claim 18 of the ‘650 Patent discloses the means for controlling is configured to output the synchronization signal to the means for communication),
wherein at least one sensor of the one or more sensors is configured to acquire respective sensor data (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses that each sensor of a plurality of sensors sensing sensor data to generate digital data in response to the transmission command) to output a respective digital representation of the respective sensor data in a respective frame to the sensor bus (Claim 18 of the ‘650 Patent discloses at least one means for sensing is configured to acquire sensor data in response to the synchronization signal and to output a digital representation of the acquired sensor data), wherein the respective sensor data represented by the respective digital representation has a predetermined latency relative to the synchronization signal (Claim 5 of the ‘650 Patent discloses a first sensor of the at least two selected sensors transmits the digital representation of the acquired sensor data to the sensor bus with the predetermined latency).
Regarding Claim 28, Miura discloses a sensor, comprising: 
one or more components (Claim 14 of the ‘650 Patent discloses a sensor element) to: 
acquire sensor data (Claim 14 of the ‘650 Patent discloses a sensor element configured to acquire sensor data in response to the synchronization signal); 
receive a synchronization signal (Claim 14 of the ‘650 Patent discloses receive a synchronization signal); and 
output a digital representation of the sensor data in a respective frame (Claim 14 of the ‘650 Patent discloses  transmit a digital representation of the acquired sensor data in a frame to the sensor bus), wherein the sensor data represented by the digital representation has a predetermined latency relative to the synchronization signal (Claim 14 of the ‘650 Patent discloses  transmit a digital representation of the acquired sensor data in a frame to the sensor bus with a predetermined latency relative to an acquisition of the sensor data).
Regarding Claim 31, Miura discloses an electronic control unit (ECU), comprising: 
one or more components to: 
generate a synchronization signal (Claim 18 of the ‘650 Patent discloses means for controlling coupleable to the means for communication and configured to generate a synchronization signal); 
output the synchronization signal to one or more sensors via a sensor bus (Claim 18 of the ‘650 Patent discloses the means for controlling is configured to output the synchronization signal to the means for communication); and 
receive at least one respective digital representation of respective sensor data in a respective frame from the one or more sensors via the sensor bus (Claim 18 of the ‘650 Patent discloses receiving a digital representation of the acquired sensor data), wherein the respective sensor data represented by the digital representation has a predetermined latency relative to the synchronization signal (Claim 5 of the ‘650 Patent discloses a first sensor of the at least two selected sensors transmits the digital representation of the acquired sensor data to the sensor bus with the predetermined latency).
Claims 23-27, 29-30, and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18 of U.S. Patent No. 10079650 in view of Miura.
Regarding Claim 23, Claim 5 and Claim 18 of the ‘650 Patent discloses the system of claim 22.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the one or more sensors are a plurality of sensors, wherein each of the plurality of sensors is configured to acquire respective sensor data and to output a respective digital representation of the respective sensor data in a respective frame to the sensor bus.
Miura, a prior art reference in the same field of endeavor, teaches the one or more sensors are a plurality of sensors (¶31, Miura discloses a plurality of sensors), wherein each of the plurality of sensors is configured to acquire respective sensor data (¶53-54 & ¶57-58 & Fig. 6 (S2 or S7), Miura discloses that each sensor of a plurality of sensors sampling/acquiring/obtaining sensor measurements to generate digital data within a data block in response to the transmission command) and to output a respective digital representation of the respective sensor data in a respective frame to the sensor bus (¶53-54 & ¶57-58 & & Fig. 6 (S1->S2 OR S6->S7), Miura discloses that each sensor acquires sensor data for transmission, as a data block comprising a plurality of bits, to the bus).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the one or more sensors are a plurality of sensors, wherein each of the plurality of sensors is configured to acquire respective sensor data and to output a respective digital representation of the respective sensor data in a respective frame to the sensor bus as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 24, Claim 5 and Claim 18 of the ‘650 Patent discloses the system of claim 23.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the plurality of sensors are configured to sequentially output the respective digital representations to the sensor bus.
Miura teaches the plurality of sensors are configured to sequentially output the respective digital representations to the sensor bus (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that each data block is transmitted at a different time).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the plurality of sensors are configured to sequentially output the respective digital representations to the sensor bus as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 25, Claim 5 and Claim 18 of the ‘650 Patent discloses the system of claim 23.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose each of the plurality of sensors are configured to output the respective digital representations in a predetermined order.
Miura further discloses each of the plurality of sensors are configured to output the respective digital representations in a predetermined order (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that the data blocks are transmitted in a particular order.  Fig. 6 (S2), Miura discloses that the order of transmission is Sensor Module 1, Sensor Module 2, Sensor Module 3, Sensor Module 4, and Sensor Module 5.  Fig. 6 (S7), Miura discloses a different order of transmission where the order is Sensor Module 1, Sensor Module 2, Sensor Module 3, and Sensor Module 4).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that each of the plurality of sensors are configured to output the respective digital representations in a predetermined order as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 26, Claim 5 and Claim 18 of the ‘650 Patent discloses the system of claim 23.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the synchronization signal initiates output of each respective digital representation from the plurality of sensors.
Miura further discloses the synchronization signal initiates output of each respective digital representation from the plurality of sensors (¶52 & ¶56 & Fig. 6 (S1 or S6), Miura discloses that the transmission command causes each sensor module to output a data block).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the synchronization signal initiates output of each respective digital representation from the plurality of sensors as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 27, Claim 5 and Claim 18 of the ‘650 Patent discloses the system of claim 23.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose each respective digital representation has a pre- defined latency relative to the synchronization signal.
Miura further discloses each respective digital representation has a pre- defined latency relative to the synchronization signal (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that each data block is transmitted at a different time).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that each respective digital representation has a pre- defined latency relative to the synchronization signal as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 29, Claim 5 and Claim 14 of the ‘650 Patent discloses the sensor of claim 28.
However, Claim 5 and Claim 14 of the ‘650 Patent does not disclose the synchronization signal initiates output of the digital representation.
Miura further discloses the synchronization signal initiates output of the digital representation (¶53-54 & ¶57-58 & Fig. 6 (S2 or S7), Miura discloses that the transmission command initiates each sensor of a plurality of sensors to sample/acquire/obtain sensor measurements to generate digital data within a data block).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the synchronization signal initiates output of the digital representation as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 30, Claim 5 and Claim 14 of the ‘650 Patent discloses the sensor of claim 28.
However, Claim 5 and Claim 14 of the ‘650 Patent does not disclose the digital representation is output in sequence with digital representations of sensor data from other sensors.
Miura teaches the digital representation is output in sequence with digital representations of sensor data from other sensors (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that the data blocks are transmitted in a particular order.  Fig. 6 (S2), Miura discloses that the order of transmission is Sensor Module 1, Sensor Module 2, Sensor Module 3, Sensor Module 4, and Sensor Module 5.  Fig. 6 (S7), Miura discloses a different order of transmission where the order is Sensor Module 1, Sensor Module 2, Sensor Module 3, and Sensor Module 4).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the digital representation is output in sequence with digital representations of sensor data from other sensors as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 32, Claim 5 and Claim 18 of the ‘650 Patent discloses the ECU of claim 31.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the one or more sensors are a plurality of sensors, and wherein the one or more components, when receiving the at least one respective digital representation, are to: receive a respective digital representation in a respective frame from each of the plurality of sensors.
Miura teaches the one or more sensors are a plurality of sensors (¶31, Miura discloses a plurality of sensors), and wherein the one or more components, when receiving the at least one respective digital representation, are to: 
receive a respective digital representation in a respective frame from each of the plurality of sensors (¶53 & ¶57 & Fig. 6 (S2 or S7), Miura discloses receiving, by the ECU from at least one sensor of the plurality of sensors, a digital data, in the form of a data block, on the sensor bus in response to the transmission command.  Fig. 3 & Fig. 4, Miura discloses that a data block is comprised by a plurality of data fields.  Examiner correlates each data field to “a respective frame from each of the plurality of sensors”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the one or more sensors are a plurality of sensors, and wherein the one or more components, when receiving the at least one respective digital representation, are to: receive a respective digital representation in a respective frame from each of the plurality of sensors as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 33, Claim 5 and Claim 18 of the ‘650 Patent in view of Miura discloses the ECU of claim 32.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the respective digital representations are received sequentially from the plurality of sensors.
Miura teaches the respective digital representations are received sequentially from the plurality of sensors (¶53 & Fig. 6 (S2 or S7), Miura discloses that the data transmission from each sensor is transmitted with a respective delay time relative to the transmission command where each delay is different).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the respective digital representations are received sequentially from the plurality of sensors as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 34, Claim 5 and Claim 18 of the ‘650 Patent in view of Miura discloses the ECU of claim 32.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the respective digital representations are received in a predetermined order.
Miura teaches the respective digital representations are received in a predetermined order (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that the data transmissions are transmitted in a particular order.  Fig. 6 (S2), Miura discloses that the order of transmission is Sensor Module 1, Sensor Module 2, Sensor Module 3, Sensor Module 4, and Sensor Module 5.  Fig. 6 (S7), Miura discloses a different order of transmission where the order is Sensor Module 1, Sensor Module 2, Sensor Module 3, and Sensor Module 4).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the respective digital representations are received in a predetermined order as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).
Regarding Claim 35, Claim 5 and Claim 18 of the ‘650 Patent in view of Miura discloses the ECU of claim 32.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose the synchronization signal initiates output of each respective digital representation from the plurality of sensors.
Miura teaches the synchronization signal initiates output of each respective digital representation from the plurality of sensors (¶53-54 & ¶57-58 & Fig. 6 (S2 or S7), Miura discloses that the transmission command initiates each sensor of a plurality of sensors to sample/acquire/obtain sensor measurements to generate digital data within a data block).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that the synchronization signal initiates output of each respective digital representation from the plurality of sensors as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).

Regarding Claim 36, Claim 5 and Claim 18 of the ‘650 Patent in view of Miura discloses the ECU of claim 32.
However, Claim 5 and Claim 18 of the ‘650 Patent does not disclose each respective digital representation has a pre-defined latency relative to the synchronization signal.
Miura teaches each respective digital representation has a pre-defined latency relative to the synchronization signal (¶53 & Fig. 6 (S2 or S7), Miura discloses each sensor is configured with a delay time respective to the transmission command so that each data block is transmitted at a different time).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 5, Claim 14, and Claim 18 of the ‘650 Patent by requiring that each respective digital representation has a pre-defined latency relative to the synchronization signal as taught by Miura because sensor data is improved by enabling higher accuracy data with a higher bit length (Miura, ¶9).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474